Title: Treaty of Carlisle, 1 November 1753
From: Peters, Richard,Norris, Isaac,Franklin, Benjamin
To: 


November 1, 1753.
A Treaty, &c.
To the Honourable James Hamilton, Esq; Lieutenant-Governor, and Commander in Chief, of the Province of Pennsylvania, and Counties of New-Castle, Kent and Sussex, upon Delaware,
The REPORT of Richard Peters, Isaac Norris, and Benjamin Franklin, Esquires, Commissioners appointed to treat with some Chiefs of the Ohio Indians, at Carlisle, in the County of Cumberland, by a Commission, bearing Date the 22d Day of September, 1753.
  May it please the Governor,
Not knowing but the Indians might be waiting at Carlisle, we made all the Dispatch possible, as soon as we had received our Commission, and arrived there on the Twenty-sixth, but were agreeably surprized to find that they came there only that Day.
Immediately on our Arrival we conferred with Andrew Montour, and George Croghan, in order to know from them what had occasioned the present coming of the Indians, that we might, by their Intelligence, regulate our first Intercourse with them; and were informed, that tho’ their principal Design, when they left Ohio, was to hold a Treaty with the Government of Virginia, at Winchester, where they had accordingly been; yet they intended a Visit to this Province, to which they had been frequently encouraged by Andrew Montour, who told them, he had the Governor’s repeated Orders to invite them to come and see him, and assured them of an hearty Welcome; and that they had moreover some important Matters to propose and transact with this Government.
The Commissioners finding this to be the Case, and that these Indians were some of the most considerable Persons of the Six Nations, Delawares, Shawonese, with Deputies from the Twightwees, and Owendaets, met them in Council, in which the Commissioners declared the Contents of their Commission, acknowledged the Governor’s Invitation, and bid them heartily welcome among their Brethren of Pennsylvania, to whom their Visit was extremely agreeable. Conrad Weiser and Andrew Montour interpreting between the Commissioners and Indians, and several Magistrates, and others, of the principal Inhabitants of the County, favouring them with their Presence.
The Twightwees and Delawares having had several of their great Men cut off by the French and their Indians, and all the Chiefs of the Owendaets being lately dead, it became necessary to condole their Loss; and no Business could be begun, agreeable to the Indian Customs, till the Condolances were passed; and as these could not be made, with the usual Ceremonies, for want of the Goods, which were not arrived, and it was uncertain when they would, the Commissioners were put to some Difficulties, and ordered the Interpreters to apply to Scarrooyady, an Oneido Chief, who had the Conduct of the Treaty in Virginia, and was a Person of great Weight in their Councils, and to ask his Opinion, whether the Condolances would be accepted by Belts and Strings, and Lists of the particular Goods intended to be given, with Assurances of their Delivery as soon as they should come. Scarrooyady was pleased with the Application; but frankly declared, that the Indians could not proceed to Business while the Blood remained on their Garments, and that the Condolances could not be accepted unless the Goods, intended to cover the Graves, were actually spread on the Ground before them. A Messenger was therefore forthwith sent to meet and hasten the Waggoners, since every Thing must stop till the Goods came.

It was then agreed to confer with Scarrooyady, and some other of the Chiefs of the Shawonese and Delawares, on the State of Affairs at Ohio, and from them the Commissioners learned, in sundry Conferences, the following Particulars, viz.
“That when the Governor of Pennsylvania’s Express arrived at Ohio, with the Account of the March of a large French Army to the Heads of Ohio, with Intent to take Possession of that Country, it alarmed the Indians so much, that the Delawares, at Weningo, an Indian Town, situate high up on Ohio River, went, agreeable to a Custom established among the Indians, and forbad, by a formal Notice, the Commander of that Armament, then advanced to the Straits, between Lake Ontario and Lake Erie, to continue his March, at least not to presume to come farther than Niagara: This had not however any Effect, but, notwithstanding this Notice, the French continued their March; which, being afterwards taken into Consideration by the Council, at Logs-Town, they ordered some of their principal Indians to give the French a second Notice to leave their Country, and return Home; who meeting them on a River running into Lake Erie, a little above Weningo, addressed the Commander in these Words:
The second Notice delivered to the Commander of the French Army, then near Weningo.
   Father Onontio,
Your Children on Ohio are alarmed to hear of your coming so far this Way. We at first heard you came to destroy us; our Women left off planting, and our Warriors prepared for War. We have since heard you came to visit us as Friends, without Design to hurt us; but then we wondered you came with so strong a Body. If you have had any Cause of Complaint, you might have spoke to Onas, or Corlaer (meaning the Governors of Pennsylvania, and New-York) and not come to disturb us here. We have a Fire at Logs-Town, where are the Delawares, and Shawonese, and Brother Onas; you might have sent Deputies there, and said openly what you came about, if you had thought amiss of the English being there; and we invite you to do it now, before you proceed any further.

The French Officer’s Answer.
   Children,
I Find you come to give me an Invitation to your Council Fire, with a Design, as I suppose, to call me to Account for coming here. I must let you know that my Heart is good to you; I mean no Hurt to you; I am come by the great King’s Command, to do you, my Children, Good. You seem to think I carry my Hatchet under my Coat; I always carry it openly, not to strike you, but those that shall oppose me. I cannot come to your Council Fire, nor can I return, or stay here; I am so heavy a Body that the Stream will carry me down, and down I shall go, unless you pull off my Arm: But this I will tell you, I am commanded to build four strong Houses, viz. at Weningo, Mohongialo Forks, Logs-Town, and Beaver Creek, and this I will do. As to what concerns Onas, and Assaragoa (meaning the Governors of Pennsylvania and Virginia) I have spoke to them, and let them know they must go off the Land, and I shall speak to them again; if they will not hear me, it is their Fault, I will take them by the Arm, and throw them over the Hills. All the Land and Waters on this Side Allegheny Hills are mine, on the other Side theirs; this is agreed on between the two Crowns over the great Waters. I do not like your selling your Lands to the English; they shall draw you into no more foolish Bargains. I will take Care of your Lands for you, and of you. The English give you no Goods but for Land, we give you our Goods for nothing.
  We were further told by Scarrooyady, that when the Answer to this Message was brought to Logs-Town, another Council was held, consisting of the Six Nations, Delawares, and Shawonese, who unanimously agreed to divide themselves into two Parties, one to go to Virginia, and Pennsylvania, with Scarrooyady, and the other to go with the Half King to the French Commander, who had it in Charge to make the following Declaration, as their third and last Notice.
The third Notice, delivered by the Half King to the Commander of the French Forces.
   Father,
You say you cannot come to our Council Fire at Logs-Town, we therefore now come to you, to know what is in your Heart. You remember when you were tired with the War (meaning Queen Anne’s War) you of your own Accord sent for us, desiring to make Peace with us; when we came, you said to us, Children, we make a Council Fire for you; we want to talk with you, but we must first eat all with one Spoon out of this Silver Bowl, and all drink out of this Silver Cup; let us exchange Hatchets; let us bury our Hatchets in this bottomless Hole; and now we will make a plain Road to all your Countries, so clear, that Onontio may sit here and see you all eat and drink out of the Bowl and Cup, which he has provided for you. Upon this Application of yours we consented to make Peace; and when the Peace was concluded on both Sides, you made a solemn Declaration, saying, Whoever shall hereafter transgress this Peace, let the Transgressor be chastised with a Rod, even tho’ it be I, your Father.
Now, Father, notwithstanding this solemn Declaration of yours, you have whipped several of your Children; you know best why. Of late you have chastised the Twightwees very severely, without telling us the Reason; and now you are come with a strong Band on our Land, and have, contrary to your Engagement, taken up the Hatchet without any previous Parley. These Things are a Breach of the Peace; they are contrary to your own Declarations: Therefore, now I come to forbid you. I will strike over all this Land with my Rod, let it hurt who it will. I tell you, in plain Words, you must go off this Land. You say you have a strong Body, a strong Neck, and a strong Voice, that when you speak all the Indians must hear you. It is true, you are a strong Body, and ours is but weak, yet we are not afraid of you. We forbid you to come any further; turn back to the Place from whence you came.
Scarrooyady, who was the Speaker in these Conferences, when he had finished this Relation, gave his Reason for setting forth these three Messages to the French in so distinct a Manner; because, said he, the Great Being who lives above, has ordered us to send three Messages of Peace before we make War: And as the Half King has, before this Time, delivered the third and last Message, we have nothing now to do but to strike the French.
The Commissioners were likewise informed, by Mr. Croghan, that the Ohio Indians had received from the Virginia Government a large Number of Arms in the Spring, and that at their pressing Instances a suitable Quantity of Ammunition was ordered in the Treaty at Winchester to be lodged for them, in a Place of Security, on this Side the Ohio, which was committed to the Care of three Persons, viz. Guest, William Trent, and Andrew Montour, who were impowered to distribute them to the Indians as their Occasions and Behaviour should require. That all the Tribes settled at or near Allegheny would take their Measures from the Encouragement which these Indians should find in the Province of Virginia; and that the kind Intentions of this Government in the Appropriation of a large Sum of Money for the Use of these Indians, in case they should be distressed by their Enemies, and their Hunting and Planting prevented, were well known to them by the repeated Informations of Andrew Montour and the Traders.
Conrad Weiser, to whom it was earnestly recommended by the Commissioners, to procure all the Information possible from the Indians of his Acquaintance, touching their Condition and Disposition, and the real Designs of the French, did likewise acquaint us, that all Persons at Ohio would have their Eyes on the Reception of those Indians, now at Carlisle, and judge of the Affection of this Province by their Treatment of them; and that as the intended Present was no Secret to those Indians, it was his Opinion, that the Whole should, at this Time, be distributed; for if any Thing can, such a generous Donation must needs attach the Indians entirely to the English.
These several Matters being taken into Consideration by the Commissioners, and the Governor having given them express Directions to accommodate themselves to the Circumstances of the Indians, as they should appear in examining them at the Place of Treaty, we were unanimously of Opinion, that an Addition should be made to the Goods bought at Philadelphia, in which a Regard should be had to such Articles as were omitted or supplied in less Quantities than was suitable to the present Wants of the Indians. On this Resolution the Lists of Goods were examined, and an additional Quantity bought of John Carson, at the Philadelphia Price, and usual Rate of Carriage.
During these Consultations, it was rumoured that the Half King was returned to Logs-Town, and had received an unsatisfactory Answer, which was confirmed, but not in such Manner as could be positively relied on, by a Brother of Andrew Montour, and another Person who came directly from Allegheny. This alarmed the Commissioners, and made them willing to postpone Business till they should know the Certainty thereof, judging, that if the Half King was returned, he would certainly send a Messenger Express to Carlisle, with an Account of what was done by him; and from this the Commissioners might take their Measures in the Distribution of the Present.
A Letter, wrote by Taaf, and Callender, two Indian Traders, dated the Twenty-eighth Day of September, from a Place situate a little on this Side Allegheny River, directed to William Buchanan, was given him the Morning of the first Day of October, and he immediately laid it before the Commissioners for their Perusal. In this Letter an Account is given, that the Half King was returned, and had been received in a very contemptuous Manner by the French Commander, who was then preparing with his Forces to come down the River; and that the Half King, on his Return, shed Tears, and had actually warned the English Traders not to pass the Ohio, nor to venture either their Persons or their Goods, for the French would certainly hurt them. On this News the Conferences with Scarrooyady, and the Chiefs of the Six Nations, Delawares, and Shawonese, were renewed, and the Letter read to them, at which they appeared greatly alarmed; but, after a short Pause, Scarrooyady, addressing himself to the Delawares and Shawonese, spoke in these Words:
 Brethren and Cousins,
I Look on this Letter as if it had been a Message from the Half King himself: We may expect no other Account of the Result of his Journey. However, I advise you to be still, and neither say nor do any Thing till we get Home, and I see my Friend and Brother the Half King, and then we shall know what is to be done.
  The Forms of the Condolances, which depend entirely on Indian Customs, were settled in Conferences with Scarrooyady, and Cayanguileguoa, a sensible Indian, of the Mohock Nation, and a Person intimate with and much consulted by Scarrooyady, in which it was agreed to take the Six Nations along with us in these Condolances; and accordingly the proper Belts and Strings were made ready, and Scarrooyady prepared himself to express the Sentiments of both in the Indian Manner. And as the Goods arrived this Morning before Break of Day, the several Sorts used on these Occasions were laid out; and the Indians were told that the Commissioners would speak to them at Eleven a Clock.
At a Meeting of the Commissioners, and Indians, at Carlisle, the first Day of October, 1753.
PRESENT,


Richard Peters,
}
Esquires, Commissioners.


Isaac Norris,


Benjamin Franklin,


The Deputies of the Six Nations, Delawares, Shawonese, Twightwees, and Owendaets.


Conrad Weiser,
}
Interpreters.


Andrew Montour,


James Wright,
}
Esquires, Members of Assembly.


John Armstrong,


The Magistrates, and several other Gentlemen and Freeholders of the County of Cumberland.
The Speech of the Commissioners.
Brethren, Six Nations, Delawares, Shawonese, Twightwees, and Owendaets,
Though the City of Philadelphia be the Place where all Indians should go, who have Business to transact with this Government, yet at your Request, signified to Colonel Fairfax, at Winchester, and by him communicated to our Governor, by an Express to Philadelphia, he has been pleased on this particular Occasion to dispense with your coming there, and has done us the Honour to depute us to receive and treat with you at this Town, in his Place and Stead; this is set forth in his Commission, which we now produce to you, under the Great Seal of this Province, the authentick Sign and Testimony of all Acts of Government.
   Brethren,
By this String we acquaint you, that the Six Nations do, at our Request, join with us in condoling the Losses you have of late sustained by the Deaths of several of your Chiefs and principal Men; and that Scarrooyady is to deliver for both what has been agreed to be said on this melancholy Occasion.
Here the Commissioners gave a String of Wampum.
Then Scarrooyady spoke as follows:
   Brethren, the Twightwees and Shawonese,
It has pleased Him who is above, that we shall meet here To-day, and see one another; I and my Brother Onas join together to speak to you. As we know that your Seats at Home are bloody, we wipe away the Blood, and set your Seats in Order at your Council Fire, that you may sit and consult again in Peace and Comfort as formerly; that you may hold the antient Union, and strengthen it, and continue your old friendly Correspondence.
Here a String was given.
   Brethren, Twightwees, and Shawonese,
We suppose that the Blood is now washed off. We jointly, with our Brother Onas, dig a Grave for your Warriors, killed in your Country; and we bury their Bones decently; wrapping them up in these Blankets; and with these we cover their Graves.
  Here the Goods were given to the Twightwees, and Shawonese.
   Brethren, Twightwees, and Shawonese,
I, and my Brother Onas, jointly condole with the Chiefs of your Towns, your Women and Children, for the Loss you have sustained. We partake of your Grief, and mix our Tears with yours. We wipe your Tears from your Eyes, that you may see the Sun, and that every Thing may become clear and pleasant to your Sight; and we desire you would mourn no more.
Here a Belt was given.
The same was said to the Delawares, mutatis mutandis.
And then he spoke to the Owendaets, in these Words:
   Our Children, and Brethren, the Owendaets,
You have heard what I and my Brother Onas have jointly said to the Twightwees, Shawonese, and Delawares: We now come to speak to you. We are informed that your good old wise Men are all dead, and you have no more left.
We must let you know, that there was a Friendship established by our and your Grandfathers; and a mutual Council Fire was kindled. In this Friendship all those then under the Ground, who had not yet obtained Eyes or Faces (that is, those unborn) were included; and it was then mutually promised to tell the same to their Children, and Childrens Children: But so many great Men of your Nation have died in so short a Time, that none but Youths are left; and this makes us afraid, lest that Treaty, so solemnly established by your Ancestors, should be forgotten by you: We therefore now come to remind you of it, and renew it; we rekindle the old Fire, and put on fresh Fuel.
Here a String was given.
The other Speeches, of burying the Dead, &c. were the same as those to the Twightwees, &c.
After each had been spoken to, Scarrooyady proceeded thus:
   Brethren, Delawares, Shawonese, Twightwees, and Owendaets,
We, the English, and Six Nations, do now exhort every one of you to do your utmost to preserve this Union and Friendship, which has so long and happily continued among us: Let us keep the Chain from rusting, and prevent every Thing that may hurt or break it, from what Quarter soever it may come.
Then the Goods allotted for each Nation, as a Present of Condolance, were taken away by each, and the Council adjourn’d to the next Day.
At a Meeting of the Commissioners, and Indians, at Carlisle, the 2d of October, 1753.
PRESENT,
The Commissioners, The same Indians as Yesterday,
The Magistrates, and several Gentlemen of the County.
The Speech of the Commissioners.
   Brethren, Six Nations, Delawares, Shawonese, Twightwees, and Owendaets,
Now that your Hearts are eased of their Grief, and we behold one another with chearful Countenances, we let you know that the Governor, and good People of Pennsylvania, did not send us to receive you empty-handed; but put something into our Pockets, to be given to such as should favour us with this friendly Visit: These Goods we therefore request you would accept of, and divide amongst all that are of your Company, in such Proportions as shall be agreeable to you. You know how to do this better than we. What we principally desire, is, that you will consider this Present as a Token of our cordial Esteem for you; and use it with a Frugality becoming your Circumstances, which call at this Time for more than ordinary Care.
   Brethren,
With Pleasure we behold here the Deputies of five different Nations, viz. the United Six Nations, the Delawares, the Shawonese, the Twightwees, and the Owendaets. Be pleased to cast your Eyes towards this Belt, whereon six Figures are delineated, holding one another by the Hands. This is a just Resemblance of our present Union: The five first Figures representing the five Nations, to which you belong, as the sixth does the Government of Pennsylvania; with whom you are linked in a close and firm Union. In whatever Part the Belt is broke, all the Wampum runs off, and renders the Whole of no Strength or Consistency. In like Manner, should you break Faith with one another, or with this Government, the Union is dissolved. We would therefore hereby place before you the Necessity of preserving your Faith entire to one another, as well as to this Government. Do not separate: Do not part on any Score. Let no Differences nor Jealousies subsist a Moment between Nation and Nation; but join all together as one Man, sincerely and heartily. We on our Part shall always perform our Engagements to every one of you. In Testimony whereof, we present you with this Belt.
Here the Belt was given.
   Brethren,
We have only this one Thing further to say at this Time: Whatever Answers you may have to give, or Business to transact with us, we desire you would use Dispatch; as it may be dangerous to you, and incommodious to us, to be kept long from our Homes, at this Season of the Year.

At a Meeting of the Commissioners, and Indians, the 3d of October, 1753.
PRESENT,
The Commissioners, The same Indians as before.
Several Gentlemen of the County. Scarrooyady, Speaker.
   Brother Onas,
What we have now to say, I am going to speak, in Behalf of the Twightwees, Shawonese, Delawares, and Owendaets.
You have, like a true and affectionate Brother, comforted us in our Affliction. You have wiped away the Blood from our Seats, and set them again in order. You have wrapped up the Bones of our Warriors, and covered the Graves of our wise Men; and wiped the Tears from our Eyes, and the Eyes of our Women and Children: So that we now see the Sun, and all Things are become pleasant to our Sight. We shall not fail to acquaint our several Nations with your Kindness. We shall take Care that it be always remembered by us; and believe it will be attended with suitable Returns of Love and Affection.
Then one of the Twightwees stood up, and spoke as follows: (Scarrooyady Interpreter.)
   Brother Onas,
The Outawas, Cheepaways, and the French, have struck us. The Stroke was heavy, and hard to be borne, for thereby we lost our King, and several of our Warriors; but the Loss our Brethren, the English, suffered, we grieve for most. The Love we have had for the English, from our first Knowledge of them, still continues in our Breasts; and we shall ever retain the same ardent Affection for them. We cover the Graves of the English with this Beaver Blanket. We mourn for them more than for our own People.
Here he spread on the Floor some Beaver Skins, sewed together in the Form of a large Blanket.
Then Scarrooyady spoke as follows:
   Brother Onas,
I SPEAK now on Behalf of all the Indians present, in Answer to what you said when you gave us the Goods and Belt. What you have said to us Yesterday is very kind, and pleases us exceedingly. The Speech which accompanied the Belt, is particularly of great Moment. We will take the Belt home to Ohio, where there is a greater and wiser Council than us, and consider it, and return you a full Answer. We return you Thanks for the Present.
Gave a String.
   Brother Onas,
Last Spring, when you heard of the March of the French Army, you were so good as to send us Word, that we might be on our Guard: We thank you for this friendly Notice.
   Brother Onas,
Your People not only trade with us in our Towns, but disperse themselves over a large and wide extended Country, in which reside many Nations: At one End live the Twightwees, and at the other End the Caghnawagas, and Adirondacks; these you must comprehend in your Chain of Friendship; they are, and will be, your Brethren, let Onontio say what he will.
Gave a String.
   Brother Onas,
I Desire you would hear and take Notice of what I am about to say now. The Governor of Virginia desired Leave to build a strong House on Ohio, which came to the Ears of the Governor of Canada; and we suppose this caused him to invade our Country. We do not know his Intent; because he speaks with two Tongues. So soon as we know his Heart, we shall be able to know what to do; and shall speak accordingly to him. We desire that Pennsylvania and Virginia would at present forbear settling on our Lands, over the Allegheny Hills. We advise you rather to call your People back on this Side the Hills, lest Damage should be done, and you think ill of us. But to keep up our Correspondence with our Brother Onas, we will appoint some Place on the Hills, or near them; and we do appoint George Croghan, on our Part, and desire you to appoint another on your Part, by a formal Writing, under the Governor’s Hand. Let none of your People settle beyond where they are now; nor on the Juniata Lands, till the Affair is settled between us and the French. At present, George Croghan’s House, at Juniata, may be the Place where any Thing may be sent to us. We desire a Commission may be given to the Person intrusted by the Government of Pennsylvania; and that he may be directed to warn People from settling the Indians Lands, and impowered to remove them.
Gave a Belt and String.

   Brother Onas,
All we who are here desire you will hear what we are going to say, and regard it as a Matter of Moment: The French look on the great Number of your Traders at Ohio with Envy; they fear they shall lose their Trade. You have more Traders than are necessary; and they spread themselves over our wide Country, at such great Distances, that we cannot see them, or protect them. We desire you will call back the great Number of your Traders, and let only three Setts of Traders remain; and order these to stay in three Places, which we have appointed for their Residence, viz. Logs-Town, the Mouth of Canawa, and the Mouth of Mohongely; the Indians will then come to them, and buy their Goods in these Places, and no where else. We shall likewise look on them under our Care, and shall be accountable for them. We have settled this Point with Virginia in the same Manner.
Gave a String.
   Brother Onas,
The English Goods are sold at too dear a Rate to us. If only honest and sober Men were to deal with us, we think they might afford the Goods cheaper: We desire therefore, that you will take effectual Care hereafter, that none but such be suffered to come out to trade with us.
Gave a String.
   Brother Onas,
Your Traders now bring scarce any Thing but Rum and Flour: They bring little Powder and Lead, or other valuable Goods. The Rum ruins us. We beg you would prevent its coming in such Quantities, by regulating the Traders. We never understood the Trade was to be for Whiskey and Flour. We desire it may be forbidden, and none sold in the Indian Country; but that if the Indians will have any, they may go among the Inhabitants, and deal with them for it. When these Whiskey Traders come, they bring thirty or forty Cags, and put them down before us, and make us drink; and get all the Skins that should go to pay the Debts we have contracted for Goods bought of the Fair Traders; and by this Means, we not only ruin ourselves, but them too. These wicked Whiskey Sellers, when they have once got the Indians in Liquor, make them sell their very Clothes from their Backs. In short, if this Practice be continued, we must be inevitably ruined: We most earnestly therefore beseech you to remedy it.
A treble String.

   Brother Onas,
I HAVE now done with generals; but have something to say for particular Nations.
The Shawonese heard some News since they came here, which troubled their Minds; on which they addressed themselves to their Grandfathers, the Delawares; and said, Grandfathers, we will live and die with you, and the Six Nations: We, our Wives and Children; and Children yet unborn.
N. B. This was occasioned by Conrad Weiser’s having told them in private Conversation, that while he was in the Mohock Country, he was informed, that the French intended to drive away the Shawonese (as well as the English) from Ohio.
Scarrooyady then proceeded, and said, I have something farther to say on Behalf of the Shawonese.
   Brother Onas,
At the Beginning of the Summer, when the News was brought to us, of the Approach of the French, the Shawonese made this Speech to their Uncles, the Delawares, saying, “Uncles, you have often told us, that we were a sensible and discreet People; but we lost all our Sense and Wits, when we slipp’d out of your Arms; however, we are now in one another’s Arms again, and hope we shall slip out no more. We remember, and are returned to our former Friendship, and hope it will always continue. In Testimony whereof, we give you, our Uncles, a String of ten Rows.”
The Shawonese likewise, at the same time, sent a Speech to the Six Nations, saying, “Our Brethren, the English, have treated us as People that had Wit: The French deceived us: But we now turn our Heads about, and are looking perpetually to the Country of the Six Nations, and our Brethren, the English, and desire you to make an Apology for us; and they gave eight Strings of Wampum.” The Delawares and Six Nations do therefore give up these Strings to Onas, and recommend the Shawonese to him as a People who have seen their Error, and are their and our very good Friends.
Gave eight Strings.

   Brother Onas,
Before I finish, I must tell you, we all earnestly request you will please to lay all our present Transactions before the Council of Onondago, that they may know we do nothing in the Dark. They may perhaps think of us, as if we did not know what we were doing; or wanted to conceal from them what we do with our Brethren; but it is otherwise; and therefore make them acquainted with all our Proceedings: This is what we have likewise desired of the Virginians when we treated with them at Winchester.
   Brother Onas,
I Forgot something which I must now say to you; it is to desire you would assist us with some Horses to carry our Goods; because you have given us more than we can carry ourselves. Our Women and young People present you with this Bundle of Skins, desiring some Spirits to make them chearful in their own Country; not to drink here.
Presented a Bundle of Skins.
   Then he added:
The Twightwees intended to say something to you; but they have mislaid some Strings, which has put their Speeches into Disorder; these they will rectify, and speak to you in the Afternoon.
Then the Indians withdrew.
At a Meeting of the Commissioners and Indians the 3d of October, 1753.  P. M.
PRESENT,
The Commissioners, The same Indians as before.
The Magistrates, and several Gentlemen of the County.
The Twightwees speak by Andrew Montour.
   Brother Onas,
Hearken what I have to say to the Six Nations, Delawares, Shawonese, and English.
The French have struck us; but tho’ we have been hurt, it is but on one Side; the other Side is safe. Our Arm on that Side is entire; and with it we laid hold on our Pipe, and have brought it along with us, to shew you it is as good as ever: And we shall leave it with you, that it may be always ready for us and our Brethren to smoak in when we meet together.

   Here he delivered over the Calumet, decorated with fine Feathers.
   Brother Onas,
We have a single Heart. We have but one Heart. Our Heart is green, and good, and sound: This Shell, painted green on its hollow Side, is a Resemblance of it.
The Country beyond us, towards the Setting of the Sun, where the French live, is all in Darkness; we can see no Light there: But towards Sun-rising, where the English live, we see Light; and that is the Way we turn our Faces. Consider us as your fast Friends, and good Brethren.
    Here he delivered a large Shell, painted green on the Concave-side, with a String of Wampum tied to it.
   Brother Onas,
This Belt of Wampum was formerly given to the King of the Piankashas, one of our Tribes, by the Six Nations; that if at any Time any of our People should be killed, or any Attack made on them by their Enemies, this Belt should be sent with the News, and the Six Nations would believe it.
The Twightwees, when they brought this Belt to the Lower Shawonese Town, addressed themselves to the Shawonese, Six Nations, Delawares, and then to the English, and said;
   Brethren,
We are an unhappy People: We have had some of our Brethren, the English, killed and taken Prisoners in our Towns. Perhaps our Brethren, the English, may think, or be told, that we were the Cause of their Death: We therefore apply to you the Shawonese, &c. to assure the English we were not. The Attack was so sudden, that it was not in our Power to save them. And we hope, when you deliver this Speech to the English, they will not be prejudiced against us, but look on us as their Brethren: Our Hearts are good towards them.
A large Belt of fourteen Rows.
   Brethren,
One of our Kings, on his Death-bed, delivered to his Son, the young Boy who sits next to me, these eight Strings of Wampum, and told him, “Child, I am in Friendship with the Shawonese, Delawares, Six Nations, and English; and I desire you, if by any Misfortune I should happen to die, or be killed by my Enemies, you would send this String to them, and they will receive you in Friendship in my Stead.”
Delivers the Strings.
The following is a Speech of the Wife of the Piankasha King, after her Husband’s Death, addressed to the Shawonese, Six Nations, Delawares, and English: “Remember, Brethren, that my Husband took a fast Hold of the Chain of Friendship subsisting between your Nations: Therefore I now deliver up his Child into your Care and Protection, and desire you would take Care of him; and remember the Alliance his Father was in with you, and not forget his Friendship, but continue kind to his Child.”
Gave four Strings black and white.
   Brethren, Shawonese, Delawares, Six Nations, and English,
We acquaint all our Brethren, that we have prepared this Beaver Blanket as a Seat for all our Brethren to sit on in Council. In the Middle of it we have painted a green Circle, which is the Colour and Resemblance of our Hearts; which we desire our Brethren may believe are sincere towards our Alliance with them.
Delivered a Beaver Blanket.
Then Scarrooyady stood up and said:
   Brother Onas,
The Shawonese and Delawares delivered this Speech to the Six Nations, and desired they would deliver it to the English; and now I deliver it on their Behalf.
   Brethren,
We acquaint you, that as the Wife of the Piankasha King delivered his Child to all the Nations, to be taken Care of, they desire that those Nations may be interceeded with, to take Care that the said Child may be placed in his Father’s Seat, when he comes to be a Man, to rule their People. And the Six Nations now, in Behalf of the Whole, request, that this Petition may not be forgot by the English, but that they would see the Request fulfilled.
Gave four Strings.
Then Scarrooyady desired the Six Nations Council might be made acquainted with all these Speeches: And added, that they had no more to say; but what they have said is from their Hearts.

At a Meeting of the Commissioners, and Indians,the 4th of October, 1753.
PRESENT,
The Commissioners, The same Indians as before.
The Gentlemen of the County.
The Commissioners, unwilling to lose any Time, prepared their Answers early this Morning, and sent for the Indians; who having seated themselves, the following Speech was made to them:
   Brethren, Six Nations, Delawares, Shawonese, Twightwees, and Owendaets,
The several Matters delivered by you Yesterday have been well considered; and we are now going to return you our Answers.
The Concern expressed by the Twightwees for the Death and Imprisonment of the English, with their Professions of Love and Esteem, denotes a sincere and friendly Disposition, which entitles them to our Thanks, and the Continuance of our Friendship; this they may certainly depend on.
   Brethren,
You have recommended to us the several Nations, who, you say, live in that great Extent of Country, over which our Traders travel to dispose of their Goods, and especially the Twightwees, Adirondacks, and Caghnawagas, who you say live at different Extremities, and have good Inclinations towards the English. We believe you would not give them this Character unless they deserved it. Your Recommendations always will have a Weight with us, and will dispose us in Favour of them, agreeable to your Request.
   Brethren,
The several Articles which contain your Observations on the Indian Traders, and the loose straggling Manner in which that Trade is carried on, thro’ Countries lying at great Distances from your Towns; Your Proposals to remedy this, by having named three Places for the Traders to reside in, under your Care and Protection, with a Request, that the Province would appoint the particular Persons to be concerned in this Trade, for whom they will be answerable; What you say about the vast Quantities of Rum, and its ill Effects, and that no more may be brought amongst you; all these have made a very strong Impression upon our Minds; and was it now in our Power to rectify these Disorders, and to put Matters on the Footing you propose, we would do it with great Pleasure: But these are Affairs which more immediately concern the Government; in these therefore, we shall imitate your Example, by laying them before the Governor, assuring you, that our heartiest Representations of the Necessity of these Regulations shall not be wanting, being convinced, that unless something effectual be speedily done in these Matters, the good People of this Province can no longer expect Safety or Profit in their Commerce, nor the Continuance of your Affection.
   Brethren,
We will send an Account to Onondago of all that has been transacted between us.
We will assist you with Horses for the Carriage of the Goods given you.
We grant your Women and young Men their Request for Rum, on Condition it be not delivered to them until you shall have passed the Mountains.
Scarrooyady some Days ago desired us to give Orders for the Mending of your Guns, &c. and we did so; being obliged to send for a Gunsmith out of the Country, as no One of that Trade lived in the Town; who promised to come: But having broke his Word, it has not been in our Power to comply with this Request.
Here the String given with the Request was returned.
Having delivered our general Answer, we shall now proceed to give one to what was said by particular Nations, as well by the Shawonese in the Forenoon, as by the Twightwees in the Afternoon.
   Brethren, Delawares, and Shawonese,
We are glad to see you in such good Dispositions to each other. We entreat you to do every Thing you can to preserve the Continuance of this agreeable Harmony. The Shawonese may be assured we retain no Manner of Remembrance of their former Miscarriages: We are perfectly reconciled, and our Esteem for their Nation is the same as ever.
Gave a large String.

   Brethren, Twightwees,
We shall take your several Presents, Shells, Strings, Beaver Blanket, and Calumet Pipe, with us, and deliver them to the Governor; that these, and the several Things said at the Delivery of them, may remain in the Council Chamber, at Philadelphia, for our mutual Use and Remembrance, whenever it shall please the Great Being, who sits above, to bring us together in Council again.
Gave a long String.
   Brethren,
We desire you will send these two Strouds to the young King, as an Acknowledgment of our affectionate Remembrance of his Father’s Love to us, and of our Good-will to him.
Be pleased to present to the Widow of the Piankasha King, our late hearty Friend, these Handkerchiefs, to wipe the Tears from her Eyes; and likewise give her Son these two Strouds to clothe him.
  Here two Handkerchiefs and two Strouds were given.
   Brethren Twightwees,
We assure you we entertain no hard Thoughts of you; nor in any wise impute to you the Misfortune that befel the English in your Town; it was the Chance of War: We were struck together; we fell together; and we lament your Loss equally with our own.
   Brethren, Six Nations, Delawares, Shawonese, Twightwees, and Owendaets,
We have now finished our Answers; and we hope they will be agreeable to you: Whatever we have said, has been with a hearty Good-will towards you; our Hearts have accompanied our Professions, and you will always find our Actions agreeable to them.
Then the Commissioners were silent; and, after a Space of Time, renewed their Speeches to them.
   Brethren, Six Nations, Delawares, Shawonese, Twightwees, and Owendaets,
We have something to say to you, to which we entreat you will give your closest Attention, since it concerns both us and you very much.

   Brethren,
We have held a Council on the present Situation of your Affairs. We have Reason to think, from the Advices of Taaf and Callender, that it would be too great a Risque, considering the present Disorder Things are in at Ohio, to encrease the Quantity of Goods already given you: We therefore acquaint you, that, though the Governor has furnished us with a larger Present of Goods, to put into your publick Store-house, as a general Stock, for your Support and Service, and we did intend to have sent them along with you; we have, on this late disagreeable Piece of News, altered our Minds, and determined, that the Goods shall not be delivered till the Governor be made acquainted with your present Circumstances, and shall give his own Orders for the Disposal of them. And that they may lie ready for your Use, to be applied for, whenever the Delivery may be safe, seasonable, and likely to do you the most Service; we have committed them to the Care of your good Friend George Croghan, who is to transmit to the Governor, by Express, a true and faithful Account how your Matters are likely to turn out; and on the Governor’s Order, and not otherwise, to put you into the Possession of them.
This we hope you will think a prudent Caution, and a Testimony of our Care for your real Good and Welfare.
   Brethren,
We have a Favour of a particular Nature to request from your Speaker, Scarrooyady, in which we expect your Concurrence, and joint Interest; and therefore make it to him in your Presence.
Here the Commissioners applying to Scarrooyady, spoke as follows:
   Respected Chief and Brother Scarrooyady,
We have been informed by Andrew Montour, and George Croghan, that you did at Winchester, in publick Council, undertake to go to Carolina, to sollicit the Release of some Warriors of the Shawonese Nation, who are said to be detained in the publick Prison of Charles-Town, on Account of some Mischief committed by them, or their Companions, in the inhabited Part of that Province; and these two Persons, who are your very good Friends, have given it as their Opinion, if, after you know what has passed at Ohio, you shall now leave this Company of Indians, and not return with them to their Families, and assist in the Consultations with the Half King, and their other Chiefs, what Measures to take in this unhappy Situation of your Affairs, all may be irrecoverably lost at Allegheny, and the Loss with Justice be laid at your Door. You may, perhaps, be afraid to disoblige the Shawonese, as it was at their Instance you undertook this Journey; but we intend to speak to them, and have no Doubt of obtaining their Consent; convinc’d as we are, that the Release of these Prisoners will be sooner and more effectually procur’d by the joint Interposition of the Governors of Pennsylvania and Virginia, than by your personal Sollicitation; in as much as our Governor, to whom we shall very heartily recommend this Affair, can send, with greater Dispatch, his Letters to Carolina, than you can perform the Journey; for at this Season, Opportunities present every Day of sending by Sea to Charles-Town; and an Express by Land may be dispatched to Governor Dunwiddie, as soon as we return to Philadelphia.
Gave a String.
The Shawonese Chiefs expressing Dissatisfaction at this Endeavour of the Commissioners to stop Scarrooyady, it gave us some Trouble to satisfy them, and obtain their Consent; but at last it was effected; and when this was signified to Scarrooyady, he made this Answer.
   Brother Onas,
I Will take your Advice, and not go to Virginia at this Time, but go Home, and do every Thing in my Power for the common Good. And since we are here now together, with a great deal of Pleasure I must acquaint you, that we have set a Horn on Andrew Montour’s Head, and that you may believe what he says to be true, between the Six Nations and you, they have made him one of their Counsellors, and a great Man among them, and love him dearly.

Scarrooyady gave a large Belt to Andrew Montour, and the Commissioners agreed to it.
After this Difficulty was got over, nothing else remained to be done; and as the Absence of these Indians was dangerous, the Commissioners put an End to the Treaty, and took their Leave of them, making private Presents at parting, to such of the Chiefs, and others, as were recommended by the Interpreters to their particular Notice.
Thus, may it please the Governor, we have given a full and just Account of all our Proceedings, and we hope our Conduct will meet with his Approbation. But, in Justice to these Indians, and the Promises we made them, we cannot close our Report, without taking Notice, That the Quantities of strong Liquors sold to these Indians in the Places of their Residence, and during their Hunting Seasons, from all Parts of the Counties over Sasquehannah, have encreased of late to an inconceivable Degree, so as to keep these poor Indians continually under the Force of Liquor, that they are hereby become dissolute, enfeebled and indolent when sober, and untractable and mischievous in their Liquor, always quarrelling, and often murdering one another: That the Traders are under no Bonds, nor give any Security for their Observance of the Laws, and their good Behaviour; and by their own Intemperance, unfair Dealings, and Irregularities, will, it is to be feared, entirely estrange the Affections of the Indians from the English; deprive them of their natural Strength and Activity, and oblige them either to abandon their Country, or submit to any Terms, be they ever so unreasonable, from the French. These Truths, may it please the Governor, are of so interesting a Nature, that we shall stand excused in recommending in the most earnest Manner, the deplorable State of these Indians, and the heavy Discouragements under which our Commerce with them at present labours, to the Governor’s most serious Consideration, that some good and speedy Remedies may be provided, before it be too late.
Richard Peters,Isaac Norris,Benj. Franklin.
